ORDER

PER CURIAM.
In this consolidated appeal, Randee Bach (“Bach”) appeals from the trial court’s judgment entered on her petition individually and derivatively as a shareholder of JT Sound Systems, Inc. (“JTS”).1 Bach raises six points on appeal. JTS cross-appeals, raising five points on appeal. The respondents, STL, Inc., Steven Leid-holdt (“Leidholdt”), William Halliburton (“Halliburton”), Joan Halliburton, STL Services (“Services”), and Halliburton Financial Services (“HFS”) also appeal, raising eleven additional points on appeal.
We have reviewed the briefs of the parties, the extensive legal file, and transcripts on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a *487memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.14(b).

. There were two motions taken with the case. Respondents requested to supplement the legal file and Bach requested attorneys' fees for litigating this appeal. These motions are denied.